In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Milano, J.), dated July 9, 1999, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did *657not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent upon the plaintiff to come forward with admissible evidence to establish the existence of a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiff failed to do so (see, Soto v Fogg, 255 AD2d 502; Reeves v Scopaz, 227 AD2d 606; Stallone v County of Suffolk, 209 AD2d 403; Friedman v U-Haul Truck Rental, 216 AD2d 266; Turchuk v Town of Wallkill, 255 AD2d 576). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.